Stephen,s, J.
1. The alleged newly discovered evidence being in the nature of extrajudicial statements by one of the parties, made in' casual conversation, and not favored as ground for a new trial (Erskine v. Duffy, 70 Ga. 602 (5), 611), and besides, being merely cumulative and impeaching and likely on another trial to produce a different result, the court did not abuse its discretion in overruling the defendant’s motion 'for a new trial based upon this ground.
2. The evidence authorized the verdict rendered.

Judgment affirmed.


Jenkins, P. J., concurs.

Complaint; from Pulaski superior court — Judge Graham. May 21, 1921.
Marion Turner, for plaintiff in error. H. F. Lawson, contra.